DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-2, 10-14, 19-22, 25, 27, 29-32, 35-37, and 39-40 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 10, 12-14, and 19, drawn to a method of differentiating progenitor cells.
Group II, claim(s) claim 11, drawn to a differentiation medium.
Group III, claim(s) 20-22 and 25, drawn to an organoid.
Group IV, claim(s) 27, drawn to a method of treatment by .
Group V, claim(s) 29, drawn to a pharmaceutical formulation containing one or more inhibitors.
Group VI, claim(s) 30, drawn to a method of screening for a therapeutic or prophylactic drug or cosmetic.
Group VII, claim(s) 31-32, drawn to a method for inducing Lgr5+ stem cell quiescence.
Group VIII, claim(s) 35, drawn to a quiescent stem cell population.
Group IX, claim(s) 36-37, drawn to a method of enriching for EECs.
Group X, claim(s) 39, drawn to a method of treating diabetes using a BMP inhibitor.
Group XI, claim 40, drawn to a method of treating hyperchlorhydria or obesity using a BMP activator
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct species:
The species are: (i) the inhibitors of claims 1, 11, 25, and 29 (ii) inhibitors of claim 2 (iii) one or more components of claim 10 (iv) species of progenitor cells (claim 14) (v) species of media components (claim 19) (vi) species of organoid (claim 21)
Applicant is required to make the following species elections:
Election of ONE single disclosed species of inhibitor or ONE specific combination of inhibitors provided for by claims 1, 11, 25, and 29 which are: (1) EGFR pathway inhibitors, (2) Notch inhibitors, and (3) Wnt inhibitors.
Election of ONE single disclosed species of inhibitor or ONE specific combination of inhibitors provided for by claim 2, the selected species of inhibitor should correspond to the species election for claim 1. The species of inhibitors are: 
an EGFR inhibitor, (2) an EGFR and ErbB2 inhibitor, (3) an inhibitor of the RAS-RAF-MAPK pathway, (4) an inhibitor of the PI3K/AKT pathway, (5) an inhibitor of the JAK/STAT pathway, (6) an EGFR inhibitor, such as Gefitinib, (7) EGFR and ErbB-2 inhibitor, such as Afatinib, (8) an inhibitor of the RAS-RAF-MAPK pathway, e.g. a MEK inhibitor, such as PD0325901, (9) an ERK inhibitor, such as SCH772984, (10) the Notch inhibitor is a gamma-secretase inhibitor, (11) DAPT, (12) dibenzazepine (DBZ), (13) benzodiazepine (BZ), (14) LY-411575, (15) an inhibitor of Wnt secretion, (16) a competitive or non-competitive inhibitor of the interaction between Wnt or Rspondin and the Wnt receptor complex, (17) an 
Election of ONE single disclosed species of components or ONE specific combination of components provided for by claim 10, which are: a p38 inhibitor, a TGF-beta inhibitor, gastrin, a glucocorticoid, a receptor tyrosine kinase ligand, a BMP pathway activator, a cAMP pathway activator, a Hedgehog activator, a Hedgehog inhibitor, a modulator of mTOR signalling, B27 and N2; or one or more components selected from the group consisting of: a p38 inhibitor, a TGF-beta inhibitor, gastrin, a glucocorticoid, a receptor tyrosine kinase ligand, a BMP inhibitor, a cAMP pathway activator, a Hedgehog activator, a Hedgehog inhibitor, a modulator of mTOR signalling, B27 and N2; or a BMP activator, such as BMP7, BMP4 or BMP2; or a BMP inhibitor, such as noggin, sclerostin, chordin, CTGF, follistatin, gremlin, tsg, sog, LDN193189 or dorsomorphin optionally, wherein the differentiation medium comprises less than 1 mM EGF.
Election of ONE single disclosed species of progenitor cells provided for by claim 14, which are : progenitor cells from intestine, stomach, pancreas, liver, prostate, lung, breast, ovary, salivary gland, hair follicle, skin, oesophagus, bladder, ear or thyroid; d) the progenitor cells are from the intestine, stomach, pancreas or lung
Election of ONE single disclosed species of media components or ONE specific combination of media components provided for by claim 19, the election of species should correspond to those of the previous claims. The species provided by claim 19 are: 
Election of ONE single disclosed species of organoid provided for by claim 21, which are: liver, pancreas, intestine, stomach, prostate, lung, breast, ovarian, salivary gland, hair follicle, skin, oesophagus, bladder, ear or thyroid, preferably from the intestine, stomach, pancreas or lung.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  No claims are generic.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII and IX lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprised of one or more EGFR pathway inhibitors, a notch inhibitor or one or more Wnt inhibitors, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO2014159356 (hereinafter referred to as Samuel et al).  
Abstract). The culture comprises an EGFR pathway inhibitor, notch inhibitor, and Wnt inhibitor (Specification page 6, paragraphs 0035-0038 and 0040). Therefore, the technical feature of a composition comprised of one or more EGFR pathway inhibitors, a notch inhibitor or one or more Wnt inhibitors does not make a contribution over the prior art. Additionally groups VII, VIII, X, XI and lack unity of invention because the groups do not share the same or corresponding technical feature.
The species of (i)-(vi) are patentably distinct, each having their own unique structure and function. For example, Notch, Wnt, and BMP inhibitors target distinct signaling pathways (i-ii and v), BMP activators and TGF-β inhibitors target distinct pathways (iii), progenitor cells from various organs have distinct structure and functions corresponding to the organ in which they were isolated from (iv) and the organoids created by said progenitor cells have distinct structures and functions (vi).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention and species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Status of the claims
All claims are subjected to a restriction/election requirement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635